Title: Mary Smith Cranch to Abigail Adams, 8 December 1799
From: Cranch, Mary Smith
To: Adams, Abigail


				
					Dear Sister
					Quincy december 8th 1799
				
				I feel an inclination to write you every week athough I have nothing new to inform you of
				I know you are as interested as I am in know the result of the present negotiation about mr Whitney we have so far gone on very

Smoothly. The committee met as I told you they were to—nine of them—mr. Cranch mr Black, Capt. Beal mr Spear & Cary: these were the old ones who invited mr whitney. to these the Town when they meet added Mr Bicknell Capt Jo Baxter capt Adams I Should have Said first, & capt Hall to fix consult what might be proper to offer Mr whitney. mr Spear thought 500 dollars a year & 800 Settlement—would be reasonable mr Bicknell 500 a year, & 500 Settlment & ten cord of wood— Capn. Adams that 500 doll. was as much as was offer’d mr Whitman & he was a man of as great abilities as mr Whitney but & he was not willing to add the othe 500—Capt. Baxter thought mr whitman a much greater man than the present candidate & that 500 was enough Without Settlement. upon the whole 500 Sallary & 600 Settlement was agreed upon to be reported— I do not think it enough considering the high price of Land here & the Stile he must live in to be respected— I Wish the Town may add more when this report is made which will be tomorrow—but I have no expectation of it— I dont believe he will Settle for it—& Sure I am it would be a Shame to lose him for two or three hundren Settlement. we Should give him as much as Milton does their Minister Who in my mind is not half so good or great as mr whitney has a popularity which will last— Capt Adams was very mild he certainly lik’d him Mr Wy formerly. capn Beal & Baxter were Sour had it not been for them the highest proposal would have been agree’d on. so far we have got along pretty peacably
				yesterday we had the first Snow which has fallen this winter it was follow’d by a hard rain which has carried it almost all of—& tis very cold
				I have receiv’d a long Letter from My Son he appears to be in much better Spirits. he thinks he has got thro the Worsts of his difficulties. His Books & Furniture have been taken by execution at the suit of General Forest & sold at aucttion the General Purchased them for £193-0-0 & left them in my sons possession till he can pay for them. this is treating him like a Gentleman
				He expects to be set free from all his other debts of Moores in a very little time The poor child has liv’d in fear of a Prison for many months— I hope there is tranquility in store for him yet— they were all well
				I sent a Letter to you from J. cranch to his Uncle I thought it would do as well to send it to you as to the President. or Would it be best for him to apply immediately to the President? I have had another Letter from his Wife since She is very anxious least they

Should lose some appointment for want of being in season with their application— as dismal a place as Harper’s Ferry is She is willing to go to it rather than Mr Cranch Should be out of business— She is very anxious to know whether there is any prospect of there being any work for them. if you can find out do let me know tis a dreadful thing to be Out of imployment & have no other Means of Support
				I could hear from the Moon almost as Soon as from Atkinson I have no inteligence since Mr S[mith] was there I Wrote to Sister Soon after you left us
				we are expecting to see the Presidents Speech— […] have Sad Tydings from Liverpool tis Shocking to humanity to think of— I am glad to find you have heard from or of your son abroad. Mrs welsh told me she thought there must be some Mistake as they had Letters from her son which said that Mrs Adams had recover’d her health finely
				you my dear Sister will I hope continue to keep well thro the winter. do you Sleep better than you did here mr Cranch & I have had bad colds but we are better mr cranch has gain’d a great deal of Flesh
				when I write again I hope I shall be able to tell mrs Smith about her Sons health my Love to her & the Sweet little Caroline I long to hear her tongue run & see her Sing a song to her Grandpapa— Cousin Thomas is with you I suppose. my Love to him & cousin willm. & Louissa The President is always included in the Love & affection / express—for you by your ever / grateful Sister
				
					Mary Cranch
				
			